Citation Nr: 9910225
Decision Date: 10/12/99	Archive Date: 11/08/99

DOCKET NO. 92-01 906               DATE OCT 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

CORRECTIVE ORDER

The following corrections are made in a decision issued by the
Board in this case on April 13, 1999:

On page 1, "1. Entitlement to service connection for an acquired
psychiatric disorder other than post-traumatic stress disorder
(PTSD)." should be corrected to read "2. Service connection for
post-traumatic stress disorder (PTSD)."

On page 2, INTRODUCTION, paragraph 4, " a hearing before the under
Board Member was conducted at the RO." should be corrected to read
"a hearing before the undersigned Board Member was conducted at the
RO."

On page 5, CONCLUSIONS OF LAW, number 4 "a left knee disorder was
not incurred in service." should be corrected to read "a left knee
disorder was incurred in service."

On page 23, ORDER, line 3, "In the absence of evidence of a well-
grounded claim, service connection for an acquired disorder (other
than PTSD), is denied." should be deleted.

On page 23, REMAND, delete paragraph 1 and the first two sentences
of paragraph 2, and insert the following: "The Board acknowledges
that in the January 1994 rating decision, and in a Supplemental
Statement of the Case (SSOC) rendered that same month, the RO
expanded the previously considered issue of service connection for
an acquired psychiatric disorder to include the question of service
connection for alcohol and polysubstance abuse. However, the SSOC
included only reference to (but no citation to the text of) 38
C.F.R. 3.301, and did not include citation to and discussion of
other pertinent legal authority governing the issue of service
connection for alcohol or polysubstance abuse, to include Pub. L.
No. 101-508, 8052, 104 Stat. 1388, 1388-51 (1990) (codified at 38
U.S.C.A. 1110 (West 1991)). See Barela v. West, 11 Vet. App. 280
(1998) (emphasizing that only the payment of compensation is
prohibited in alcohol abuse cases, and not the grant of service
connection itself, as other benefits may flow from a grant of
service connection). Furthermore, although the record reflects
diagnosis of other acquired psychiatric impairment (to include
depressive disorder, as reflected on the rating sheet), the SSOC
does not address any other such disorder."

On page 24, indented paragraph should be deleted, and the following
inserted: "The RO should adjudicate the question of service
connection for an acquired psychiatric disorder other than PTSD on
the basis of all pertinent evidence of record and in light of all
pertinent legal authority, specifically to include 38 U.S.C.A.
1110, and the Barela decision cited to above. The RO also should
address all relevant psychiatric diagnoses, to include
alcohol/polysubstance abuse, and depressive disorder. If the
benefits sought are not granted, the RO should furnish to the
veteran and his representative an appropriate SSOC (to include
provision of all pertinent legal authority considered since the
last SSOC), and afford them the opportunity to respond before the
issue is returned for further appellate consideration."

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

2 -




Citation Nr: 9910225  
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  92-01 906 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and a friend.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1991 and December 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The veteran timely appealed 
each determination to the Board.

When this matter was previously before the Board in July 1992 
and in June 1995, it was remanded for further development, 
which has been accomplished.  As the RO has continued to deny 
service connection with respect to the issues on appeal, the 
case has been returned to the Board for further appellate 
consideration.

In September 1997, a hearing before the under Board Member 
was conducted at the RO.  

The Board's decisions on the issues of service connection for 
a personality disorder, for PTSD, and for left and right knee 
disorders are set forth below.  However, inasmuch as 
additional development with respect to the claim for service 
connection for a psychiatric disorder for an acquired 
psychiatric disorder other than PTSD is warranted, the Board 
has separated that issue from the claim for service 
connection for PTSD, and it is addressed in the REMAND 
following the ORDER portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he has a psychiatric 
disorder, including a personality disorder and PTSD, as a 
result of his period of service, and thus service connection 
is warranted for such a disability.  He maintains that he did 
not have a psychiatric disorder prior to service, and that he 
has suffered from chronic psychiatric problems since that 
time.  With respect to his claim for service connection for 
PTSD, the veteran asserts that he has this disorder as a 
result of stressful incidents that occurred while he was on 
active duty in the military.  In this regard, he specifically 
alleges as stressors sufficient to support a diagnosis of 
PTSD a beating by several fellow servicemen as well as verbal 
threats of bodily harm that took place during service.

The veteran also asserts that service connection is warranted 
for his problems affecting both knees.  In support, the 
veteran essentially maintains that he did not have knee 
problems prior to service, that he injured his knees during 
service, and that he has had a chronic bilateral knee 
disorder since that time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that, while, with resolution of 
all reasonable doubt in the veteran's favor, the evidence 
supports the veteran's claim for service connection for a 
right knee disorder, the criteria for a grant of service 
connection for PTSD are not met, and claim for service 
connection for personality disorder lacks legal merit.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's personality disorder (diagnosed as immature 
personality and an emotionally unstable personality) 
preexisted service, and there is no evidence that the 
veteran's personality disorder was aggravated by superimposed 
disease or injury during service.

3.  Physicians have noted that the veteran exhibits PTSD 
symptomatology, but there is no formal diagnosis of this 
disorder, and two VA physicians have specifically ruled out a 
diagnosis of PTSD. 

4.  The in-service stressful experiences alleged by the 
veteran to be the cause for his PTSD are not related to 
combat service have not been verified, and are not capable of 
independent verification.  

5.  There is no clear and unmistakable evidence that a right 
knee disorder preexisted service, and, although there is no 
specific medical opinion establishing a nexus between that 
condition and service, the veteran's current right knee 
disorder cannot be disassociated from the complaints of and 
treatment for this disability noted in service.

6.  Although the veteran's service medical records are 
negative for any findings, complaints, or diagnoses 
pertaining to the left knee, the veteran and his mother have 
asserted that he had a left knee injury in service and 
continuous problems since that time, and VA medical examiners 
have suggested a nexus between current left knee problems and 
an injury as described by the veteran in service.




CONCLUSIONS OF LAW

1.  A preexisting personality disorder was not aggravated by 
superimposed disease or injury during service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (1998).

2.  The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

3.  With resolution of all reasonable doubt in the veteran's 
favor, a right knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303(d) (1998).

4.  With resolution of all reasonable doubt in the veteran's 
favor, a left knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b), when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Therefore, the veteran must thus submit competent 
evidence of a nexus between the current disability and an in-
service injury.  See Wade v. West, 11 Vet. App. 302 (1998).

I. Psychiatric disorders

A.  Background

The veteran's Report of Medical Examination, at service 
entry, dated in September 1972, reflects that he was reported 
to be psychiatrically normal.  During service, the veteran 
was seen for complaints and treatment of psychiatric problems 
on numerous occasions.  He was discharged from service in 
March 1973 as a result of psychiatric disability.

In January 1973, a service examiner stated that the veteran 
had "some personal problems" and recommended that the 
veteran be seen by a medical officer "as soon as possible."  
Later that same month, the veteran was hospitalized 
subsequent to a suicide attempt.  The records show that the 
veteran tried to slash his wrists with a razor blade.  The 
wounds were superficial and required no sutures.  The 
examiner reported that the veteran denied use of any drugs.  
Significantly, he stated that the veteran indicated that, 
prior to service, he had been treated by a psychiatrist for 
"problems at home."

The veteran was hospitalized, for evaluation purposes, in the 
psychiatric ward of the U.S. Naval Hospital, Roosevelt Roads, 
in Puerto Rico, from January 20 to January 25, 1973.  The 
examiner noted that the veteran had superficial cuts on the 
dorsal surfaces of both wrists and on the volar surface of 
his left wrist, and indicated that the veteran acknowledged 
that the wounds were self-inflicted; however, the veteran 
denied suicidal intent.  A mental status examination revealed 
that the veteran was mildly despondent, but that there was no 
evidence of a thought disorder or impairment of memory, 
attention or concentration.  The veteran denied having 
delusions or hallucinations as well as recent disturbances in 
sleep or appetite.  The examiner noted that the veteran 
complained that he "could not stand the Navy" and found 
that "taking orders" was "particularly difficult."  In 
addition, the examiner stated that the veteran had been 
receiving daily letters from his pregnant girlfriend who 
implored him to return home.  The veteran also reported that 
he often felt like hitting someone.  The hospitalization 
report reflects that a mental status examination conducted on 
the final day of treatment was within normal limits.  In 
addition, the examiner stated that the veteran expressed a 
desire to go back aboard ship, and noted that he set a date 
to marry his pregnant girlfriend.  The diagnosis was suicidal 
gesture in an immature personality.

In an addendum to the hospitalization report, dated on 
January 26, 1973, the same examiner reported that, while 
awaiting discharge from the hospital, the veteran again cut 
his wrists with a razor blade.  The veteran did not sustain 
any damage to his arteries, nerves or tendons, but did 
require seven sutures.  The examiner stated, 

It is very clear that this man is not 
suicidal but is attempting to manipulate 
the Navy to grant him a discharge.  This 
morning, having discovered that one of 
his shipmates is being sent back to the 
States for treatment at a Naval Drug 
Rehabilitation Center[,] he changed his 
story from that which he told the 
Corpsman last night and claimed that he 
was under the influence of drugs when he 
slit his wrists.  I do not believe this 
and think it is just a further attempt at 
manipulation.  [The veteran] will be 
discharged today and to the Naval 
Station, Roosevelt Roads[,] awaiting the 
return of his ship on February 3, 1973.  
He is highly likely to be a continuing 
problem, [and] he should be considered 
responsible for his actions and setting 
of firm limits with appropriate 
discipline is indicated in the management 
of this type of problem.

On March 7, 1973, an examiner reported that the veteran said 
that he "dropped acid" every morning "so he could make it 
through the day."  In addition, the examiner stated that the 
veteran said that "anyone who gives him trouble, he would 
probably hit them [sic]."  The veteran indicated that, while 
he is home, he beat up a friend "for no apparent reason."  
The examiner stated that "[t]alking to this man, he does 
seem to have personal problems."  It was again recommended 
that the veteran see a medical officer as soon as possible.

That same day, the veteran was hospitalized.  The records 
show that veteran reported that he used LSD regularly and 
stated that the Navy was "ruining" his mind.  He indicated 
that he did not wish to return to his ship, and that he would 
either kill himself or someone else.  He explained that he 
could no longer tolerate being in the Navy, taking orders, or 
being away from home.  The diagnosis at admission was 
depression.

Mental status examination revealed that the veteran was alert 
and oriented to time and place, and that there was no 
evidence of delusions, hallucinations, obsessions, 
compulsions or special preoccupations.  His mood and affect 
were normal, and his intellect and memory were intact.  The 
examiner indicated, however, that the veteran showed gross 
emotional immaturity and instability.  Significantly, the 
physician stated that, during the hospitalization, the 
veteran showed only evidence of a pre-existing and 
emotionally unstable personality disorder with little 
inclination to change.  The examiner commented that it was 
"quite evident" by his attitude that he was not capable of 
further useful service to the Navy, and recommended that he 
be separated from service on the ground that his emotionally 
unstable personality disorder renders him unsuitable for 
further military duty.  The sole diagnosis at discharge was 
an emotionally unstable personality disorder.  The Report of 
Medical Examination at separation from service, dated on 
March 19, 1973, states "psychiatric discharge-unstable 
personality."

The first post-service medical evidence that shows that the 
veteran received treatment for psychiatric problems is 
private medical records, dated from February to July 1979.  
The records reflect that the veteran reported a history of 
alcohol and drug abuse.  He also indicated that he had 
recently sustained head trauma as a result of a snowmobile 
accident (medical records also show that he had been involved 
in a motorcycle accident two years earlier).  The diagnoses 
were antisocial personality and secondary depression, drug 
dependence and habitual excessive drinking.  The records are 
silent for any complaints of psychiatric problems relating to 
his military service and are negative for any opinion linking 
any psychiatric disorder to service.

In addition, in a statement dated in March 1990, the 
veteran's spouse essentially reported that the veteran was 
severely disabled due to his psychiatric problems.

Also of record is an undated psychiatric report that 
discusses a history of psychiatric disability provided by the 
veteran during three intake sessions that were conducted in 
October and November 1990.  A readjustment counselor reported 
that the veteran complained that he "still" suffered from 
stress relating to threats made against him by his commanding 
officer while he served aboard ship during service.  The 
veteran reported that he was thrown against a wall and that 
one man put a knife to his throat and threatened to kill him, 
and that he subsequently attempted suicide.  He stated that 
he was only 17 or 18 years of age at the time and that he 
felt terrorized.  The veteran reported that, subsequent to a 
suicide attempt, he was beaten by five or six blacks, after 
which he again attempted suicide.  He also stated that, 
during service, he used many drugs, including LSD.  The 
veteran reported that he suffered from flashbacks relating to 
a tug of war incident, as well as from threats made by a 
Vietnam veteran named [redacted].  In addition, he 
indicated that he felt guilty that he did not serve his 
"full time," and that he "sat around while in the service 
while others were killed."  The examiner opined that the 
veteran "appears to have PTSD symptoms as the result of his 
experiences at such a young age as well as the damage to his 
legs[,] which have deteriorated in recent years."  He also 
indicated that he was aware that the veteran was seeking 
disability benefits from VA for PTSD.

In a report dated in November 1990, the same readjustment 
counselor noted that the veteran suffered from many of the 
symptoms of PTSD and reiterated that he was seeking VA 
compensation benefits.

In December 1990, the veteran was afforded a VA psychiatric 
examination.  The examiner noted that the veteran's claims 
folder was not available for review prior to the preparation 
of his report.  The veteran reported a history of entering 
the Navy in 1972, at the age of 17, and of attempting suicide 
during service.  He complained that he had suffered from 
depression and intermittent suicidal ideation since his 
period of service.  The examiner reported that the veteran 
was not suicidal, homicidal or psychotic and that his 
cognitive function was intact.  The diagnoses were depressive 
disorder, not otherwise specified, and alcohol abuse, 
currently in remission.

In a statement dated in February 1991, the veteran asserted 
that he was thrown against the wall by "1st class [redacted]," 
that "his life was threatened with a knife" while he worked 
on the bilges, that while serving aboard the U.S. 
Spartanburg, he was threatened with being thrown into the 
sharks, and was beaten by "six or seven blacks."  He stated 
that his mother recalls his "panic calls," where he 
complained that he feared that someone was going to slash his 
throat.  In addition, the veteran reported that he began 
using drugs during service.

Also dated in February 1991 is a report prepared by the 
veteran's adjustment counselor.  The counselor discussed the 
veteran's current psychiatric symptoms, and reiterated that 
he believed that "what happened during his military 
experience has an [e]ffect on what [the veteran] has done 
with his life since his return home."  The counselor 
explained that the veteran's "stressors" included "the 
basic training accident and injury, trauma of threats on the 
ship, use of drugs, suicide attempts and perhaps some damage 
from being beaten."  He did not indicate a diagnosis.

The veteran was examined by two VA physicians in December 
1993 in connection with his claim for service connection for 
PTSD.  The reports show that veteran reported that, while 
serving in the Navy, he "woke up in a hospital" and the 
doctors attending to him informed him that he had cut his 
wrists in a suicide attempt.  The veteran denied all 
knowledge of cutting his wrists and indicated that he did not 
understand how he got to the hospital.  He further reported 
that, subsequent to his discharge from the hospital, he was 
beaten up by individuals who he could not identify, and wound 
up in the hospital with his wrists cut up again.

The physicians indicated that their review of the record 
revealed that the veteran twice attempted suicide, and that 
both of these actions were suicide gestures intended to gain 
a discharge from the Navy.  The examiners further noted that 
service examiners concluded that he did not have true 
suicidal intentions and that the veteran suffered from 
personality difficulties, but not difficulties with 
depression or true suicidal ideation.  Significantly, each of 
the physicians specifically observed that there was no 
documentation that showed that the alleged beating occurred.  
In addition, one examiner indicated that, although the 
veteran complained of having recurrent intrusive 
recollections of the alleged beating, "he states up front 
that he has no specific memories[,] noting that '[he has] 
been screwed up since being in the military.'"  The examiner 
further stated that the veteran reported that he had also 
been beaten during his early part of basic training, but 
again was not able to provide any specific details.  The 
examiner said that the veteran reported that he had 
occasional distressing dreams about the events surrounding 
the beating, that he has outbursts of anger, difficulty 
concentrating and is irritable and hypervigilant, and that he 
avoided participating in certain activities.  The examiner 
added, however, that "[h]e certainly has the inability to 
recall important aspects of his trauma."  The other 
physician stated that the veteran "has extremely poor 
recall."

The examiner indicated that the veteran suffered a head 
injury in a work accident in 1988, and that the veteran was 
unable to explain the severity of the injury.  The diagnoses 
were history of alcohol and polysubstance abuse, specifically 
marijuana and cocaine, and an antisocial personality 
disorder.  The examiners each specifically ruled out a 
diagnosis of PTSD.  In doing so, the examiners explained that 
the veteran was not able to satisfy the criteria required for 
a PTSD diagnosis because there is no evidence that he ever 
experienced an event that is outside the range of usual human 
experience.  In addition, one physician stated that, although 
the veteran claims to have been beaten during service, he has 
no memory of the details.  He added that after reviewing the 
claims folder and interviewing the veteran, it was his 
opinion that the veteran's primary pathology "would fall 
into the Axis II realm."  The examiner stated that "[i]t is 
quite curious that his memory for the events surrounding the 
beating and trauma is very unclear, however, his memory for 
other events around that time is quite clear."

In a decision dated in June 1995, the Board established 
entitlement to a special monthly pension based on the need 
for the aid and attendance of another person.  In doing so, 
the Board found that the veteran suffered from PTSD, but made 
no determination as to whether it was related to the 
veteran's military service; indeed, his claim for service 
connection for PTSD was simultaneously remanded.

During his September 1997 hearing, the veteran essentially 
testified that he did not have any psychological problems 
prior to service, that he began having emotional problems 
during boot camp, and that he has suffered from psychiatric 
disability since that time.  In addition, the veteran 
reported that he was often "thrown up against the wall and 
beaten" during service, and was constantly threatened and 
intimidated by his commanding officer.  The veteran testified 
that he did not report these incidents during service because 
"it is just something you do not do."  He further stated 
that, in one instance, he was beaten badly by approximately 
seven fellow serviceman, and that as a result, he was not 
able to see and that he was barely able to talk.  The veteran 
testified, however, that his memory of that incident is 
"blanked out of his mind," although he did report that he 
was hospitalized as a result in a service facility in Puerto 
Rico.  He said that, subsequent to service, he received 
treatment for his psychiatric problems at mental institutions 
in Iowa.  Finally, the veteran asserted that a VA examiner 
had diagnosed him as having PTSD due to the in-service 
beating.

In a statement, dated in July 1993, Prairie Ridge Addiction 
Treatment Services of Mason City, Iowa, reported that, 
consistent with their policy, the veteran's clinical records 
had been destroyed because they were more than five years 
old.

During the September 1997 hearing, the undersigned Board 
Member explained to the veteran that the law concerning 
claims for service connection for PTSD was still evolving, 
and indicated that, in light of some recent changes, further 
development, including a new VA psychiatric examination, 
might be necessary.  The veteran, however, specifically 
indicated that he was not willing to undergo a further VA 
psychiatric examination, and requested that the Board render 
a decision based on the evidence of record.

Finally, in an August 1997 statement submitted by the veteran 
at his September 1997 hearing, which was accompanied by a 
waiver or RO consideration, the veteran's mother reported 
that she received a telephone call from in which he told her 
he was being hospitalized in Puerto Rico.  She said that the 
veteran told her that he had been beaten by seven or eight 
fellow servicemen.  The veteran's mother essentially asserted 
that since the beating, the veteran has suffered from chronic 
psychological problems.

B.  Analysis

1.  Personality disorder

Although not listed at the time the veteran entered the Navy, 
the Board finds, nonetheless, that the veteran's personality 
disorder existed prior to his period of active duty.  Such a 
finding is consistent with a March 1973 hospitalization 
report, in which a physician indicated that the veteran had a 
pre-existing and emotionally unstable personality disorder.  
Evidence absent such evidence, however, pertinent regulations 
provide that such a disorder is not considered a disability 
for VA compensation purposes, and provide no basis for 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).  "[Personality] 
disorders are developmental in nature, and, therefore, not 
entitled to service connection.  Regulatory authority 
provides that personality disorders will not be considered as 
disabilities under terms of the [Schedule for Rating 
Disabilities].  See 38 C.F.R. §§ 4.9, 4.127 (1991).  As a 
constitutional and developmental abnormality, a personality 
disorder is thus not a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9; see generally, Winn v. Brown, 8 
Vet. App. 510 (1996) (upholding Secretary's authority to 
exclude certain conditions from consideration as disabilities 
under 38 C.F.R. § 4.9). 

The Board acknowledges that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
However, there is no medical evidence showing that such has 
occurred in this case.  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, service connection for personality disorder must 
be denied.

2.   PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) (which govern claims for service connection, in 
general).

Although the Board included PTSD among the nonservice-
connected disabilities when it granted entitlement to a 
special monthly pension on account of the need for the aid 
and attendance of another person (special monthly pension) in 
June 1995, and references to apparent "PTSD symptoms" are 
of record (to include as noted by the veteran's 
rehabilitation counselor in November 1990), review of the 
claims folder discloses no actual medical diagnosis of the 
disorder.  Indeed, two VA physicians specifically ruled out 
the diagnosis in December 1993.  In the absence of the 
currently claimed disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

However, even assuming, arguendo, that a diagnosis of PTSD 
was established or conceded, there still would be no basis 
for allowance of the claim in the absence of evidence 
corroborating that the stressful in-service experiences which 
the veteran has alleged is the cause of his PTSD actually 
occurred.  See Moreau, 9 Vet. App. at 394-395. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If the VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
probative evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98; see also VA 
Adjudication Procedure Manual, M21-1, Part VI, paragraph 
7.46. 

The Board notes, initially, that the evidence does not 
clearly establish that the veteran engaged in combat with the 
enemy.  His Department of Defense Form 214 (DD Form 214) 
indicates that his military occupational specialty was the 
equivalent of a civilian engine mechanic, and the duties and 
responsibilities associated with that position do not 
indicate that he engaged in combat with the enemy during the 
Vietnam War.  His DD Form 214 further indicates that he 
received the National Defense Service Medal.  This 
commendation, however, is not among those typically 
recognized by VA adjudicators as per se indicative of service 
in combat.  38 C.F.R. § 3.304(f).  

However, in this case, the veteran does not allege, and the 
evidence does not otherwise suggest, that any in-service 
stressor are related to his personal experiences in combat 
against enemy forces.  Rather, he attributes PTSD to an 
alleged beating and verbal threats in service.  Consequently, 
as indicated above, there must be other probative evidence to 
corroborate the occurrence of such event.

Here, however, except for the veteran's and his mother's 
statements, there is no evidence, whatsoever, that the 
claimed in-service stressor actually took place, or that it 
is capable of independent verification.  Each of the December 
1993 VA physicians specifically commented that there was no 
documentation of the alleged beating (which the veteran 
essentially acknowledged).  Moreover, one of the examiners 
stated, "It is quite curious that his memory for the events 
surrounding the beating and trauma is very unclear, however, 
his memory for other events around that time is quite 
clear."  Such statement suggests that the physician may have 
been questioning the veracity of the veteran's account.  

The Board does not doubt the sincerity of the August 1997 
statement of the veteran's mother attempting to corroborate 
the veteran's claimed in-service stressful experiences.  
However, the Board observes that she does not maintain that 
she actually witnessed either the claimed beating or the 
alleged constant threats to his life and well being that the 
veteran contends that he was subjected to while in the 
military.  As her statement is based merely upon what the 
veteran told her, it provides no more corroboration of what 
the veteran claims occurred in service than what the veteran, 
himself, has alleged.  

In the absence of any evidence, such as service department 
findings, lay statements of former service comrades, or any 
other documentation corroborating the occurrence of any of 
the claimed stressors, there is no basis of a grant for 
service connection for PTSD.  Furthermore, as the record 
contains no other verified (or verifiable) stressor, which 
could substantiate a diagnosis of PTSD for service connection 
purposes, there is no need to have the veteran undergo 
further examination (even if he would agree to submit to 
one).  Such is true even in light of the recent shift in what 
constitutes a stressor sufficient to support a diagnosis of 
PTSD from an objective, to a more subjective standard.  See 
Cohen v. Brown 10 Vet. App. at 141.  Significantly, the 
December 1997 assessment (in which the criteria for PTSD was 
not deemed met), was largely based on the lack of 
documentation that the veteran actually experienced the 
reported stressor (a beating).  

For all the foregoing reasons, the Board must conclude that 
the criteria for service connection for PTSD simply are not, 
and that no further development of the claim is warranted. 

II. Knee disorders

A.  Background

The veteran's Report of Medical Examination, at service 
entry, dated in September 1972, was negative for complaint or 
notation of any disorder of the lower extremities.  In 
January 1973, the veteran was seen for complaints of an 
abrasion of the right knee and reported a history of right 
knee instability.  The January 1973 hospitalization report 
reflects that the veteran reported sustaining trauma to his 
right knee in 1972, and the examiner reported that the 
veteran had mild atrophy of the right quadriceps, which he 
indicated was secondary to knee trauma.  A notation also 
indicates that the veteran reported that since the 1972 right 
knee trauma, he had had a "trick knee."  The service 
physician did not indicate whether the veteran's right knee 
problems existed prior to service.  In addition, the examiner 
noted that the veteran exhibited malfunction of the right 
knee, which he said was chronic and post-traumatic in nature.  
The veteran was also noted to have some right knee laxity, 
and the impression of a service physician was questionable 
internal derangement.  An examination revealed that the 
veteran had no laxity of the collateral ligaments and no 
cruciate abnormalities, but that he had a possible medial 
meniscus tear.  He was subsequently diagnosed as having mild 
atrophy of the right quadriceps; the veteran's right calf was 
noted to be 1/2 inch smaller than his left calf.  At 
separation, the physician did not indicate that the veteran 
had either a right or left knee disorder.

The earliest post-service medical evidence showing that the 
veteran had any knee disorder is a private medical record, 
dated in May 1979.  The examiner reported that the veteran 
had marked tenderness over the medial aspect of his left 
knee, and that he had tenderness when he walked.  The 
diagnosis was rule out torn medial meniscus left knee.  The 
veteran did not then report having any knee problems during 
service; thus, the examiner did not offer an opinion as to 
the relationship, if any, between the left knee problems and 
the veteran's military service.

The veteran was afforded a VA orthopedic examination in 
December 1990.  He provided a history of having injured both 
of his knees during basic training in 1972.  He specifically 
reported that he injured his left knee during a tug of war 
exercise during basic training and said that, at the time, he 
heard a "pop."  The veteran stated that, since that time, 
he has suffered from chronic swelling and instability of his 
knees.  X-rays showed that the veteran had bilateral 
degenerative joint disease, greater on the left, and the 
examiner noted that the degenerative changes in his left knee 
might represent post-traumatic arthritis.  In addition, the 
physician opined that the degenerative joint disease was 
likely to be directly related to injuries that occurred 
within the military.  He further stated that the veteran 
suffered a meniscal tear of the left knee and a probable 
anterior cruciate ligament disruption of both knees secondary 
to trauma in the military.

In a decision dated in April 1991, the Social Security 
Administration (SSA) granted the veteran's request for 
entitlement to disability benefits.  In making this 
determination, the SSA indicated that the veteran suffered 
from bilateral degenerative joint disease of his knees; 
however, the decision made no reference as to the etiology of 
that condition.  

When the veteran was examined by VA in November 1995, he 
reported a history of having injured his knees during 
marching exercises in service in 1972.  He stated that each 
of his knees "popped out."  The veteran's contemporaneous 
complaints included pain and popping, and the examination 
disclosed that the veteran had bilateral crepitus, and that 
it was more pronounced in his left knee.  X-rays revealed 
severe left knee medial osteoarthritis with slight changes on 
the right.  The physician diagnosed severe left knee and 
medial osteoarthritis and noted that it could be status post 
partial meniscectomy.  He indicated that the veteran had only 
slight problems on the right.

The RO determined that the November 1995 examination was 
inadequate, and the veteran was thereafter re-examined by VA 
in April 1996.  The veteran reiterated a history of bilateral 
knee disability dating back to 1972, when he reportedly 
injured his knees during marching exercises.  He also 
provided a history of having had knee surgery at a private 
hospital in 1983.  The physician diagnosed moderate to severe 
degenerative joint disease in the left knee, and symptoms of 
severe arthralgia of the right knee, with minimal changes of 
degenerative joint disease.  With respect to the etiology of 
the disorders, the examiner stated that the degenerative 
changes in the veteran's left knee were out of proportion for 
his age, unless he had some injury.  He noted, however, that 
he was unsure of what surgery the veteran had in 1983, so he 
could not offer a clear opinion on its relationship to 
service.  The examiner did indicate that the veteran did not 
have significant degenerative joint disease in his left knee 
prior to 1980.  He did not discuss the etiology of the 
veteran's right knee disorder.  The examiner stated that, 
given the paucity of the subjective and objective 
documentation of the veteran's knee pathology prior to 1990, 
he was unable to express an opinion as to whether the 
veteran's knee problems pre-existed service, and if they did, 
whether they were aggravated beyond the normal expected 
course, and that it was unlikely that the veteran's left knee 
degenerative joint disease existed within one year of 
service.  He added, however, that it was likely that from the 
nature of the injury described by the veteran and the fact 
that he had arthroscopy in 1983, that he sustained a rather 
severe meniscal tear, and that this could certainly explain 
the development of medial compartment degenerative joint 
disease as a meniscal tear is rather common with the twisting 
type injury the veteran described.

In a letter to the veteran dated in October 1996, the RO 
requested that the veteran provide a copy of the private 
medical records regarding arthroscopy he had in the early 
1980s.  In a statement received by the RO the next month, the 
veteran responded that those records were not available.

During his September 1997 hearing, the veteran testified that 
he was overweight by approximately 52 pounds at his entry 
into active duty, and as such, he was admitted into service 
under "fraudulent" conditions.  He stated that he injured 
his knees as a result of marching as well as a result of his 
participation in "tug of war" exercises.  In addition, the 
veteran essentially said that he did not have any knee 
problems prior to service, but that he has suffered from 
chronic knee problems since that time.  He stated that during 
service his knees swelled up, that he was not able to bend 
them, and that they were productive of "popping."  The 
veteran further testified that, during service, he was placed 
on "special status" due to his knee problems.  The veteran 
stated, however, that his commander told him to "just take 
it easy," and that he was not afforded any rehabilitative 
treatment.

In his mother's August 1997 statement, she reported that the 
veteran did not have any "physical impairments" prior to 
his period of service.  His mother stated that, during basic 
training, the veteran's commanding officer informed him that, 
due to his height and weight, he would be an anchor in tug of 
war exercises.  She said that, as a result, the veteran 
injured his left knee due, that he was thereafter excused 
from marching, and that he was given the position of master 
of arms.  The veteran's mother added that her son returned 
from his period of military service on crutches, that he 
walked with a limp, and that he was in severe and constant 
pain that was not relieved by medication.  She added that her 
son had knee surgery shortly after his discharge, but that he 
has had chronic knee problems since his period of service.

B.  Analysis

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111. 

The Board finds that as no knee disorder was noted at service 
entry, the Board finds that the veteran is entitled to a 
presumption of soundness at service entry as regards both 
knees.  Although there is an indication that the veteran has 
had a chronic right knee disorder since 1972, there is no 
clear indication that the injury took place prior to service 
entrance.  Further, mild right quadriceps atrophy and a right 
calf diameter of 1/2 inch smaller than the left was noted in 
January 1993, this does not clearly establish a pre-existing 
right knee disorder.  Under the circumstances, the Board is 
unable to conclude that the evidence of record clearly and 
unmistakably establishes that his right knee disorder 
preexisted service.  See Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).  This is especially true given the April 1996 VA 
examiner's conclusion that he was unable to express an 
opinion as to whether the veteran's knee problems preexisted 
service. 

In view of the above, the only question left for the Board's 
consideration is whether the record presents a reasonable, 
and medically sound basis upon which to conclude that either, 
or both, of the veteran's knee disorders, was incurred in 
service.  The Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, service connection 
for a both a right knee, and for a left knee disorder, is 
warranted.

The Board acknowledges that, although an actual in-service  
right knee injury is not contemporaneously recorded, is, 
nonetheless documented in the veteran's service medical 
records.  Furthermore, right knee problems clearly are 
documented in the record, to include a medical notation that 
the veteran had a "chronic" right knee condition since 
1972.  While the evidence is devoid of specific medical 
evidence establishing a continuity of right knee 
symptomatology following service, the veteran has, in fact, 
asserted that he has experienced such continuing symptoms.  
Although he is not competent to provide a nexus between any 
in-service medical injury and a current right knee disorder, 
such is suggested, even if not explicitly indicated, by the 
medical opinions of record.  Under such circumstances, the 
Board finds that the veteran's current right knee problems 
cannot be disassociated from the right knee problems noted 
during his period of active duty.  

As regards the left knee disorder, the Board acknowledges 
that the service medical records are silent for any 
complaint, treatment, or diagnosis of any left knee problems.  
As noted above, the first evidence of a left knee problem was 
in 1979, six years post-service, and, although the veteran 
contends that he underwent arthroscopic surgery in 1983, he 
also indicates that such records are unavailable.  Since 
1990, however, the veteran has consistently maintained that 
he experienced a twisting type injury to both knees during 
service, and that he has suffered from bilateral knee 
problems since then; his account of experiencing both right 
and left knee problems since service has been essentially 
substantiated by his mother's statements.  Significantly, the 
record also contains two VA opinions suggesting a 
relationship between, specifically, a current left knee 
disorder, and the injury described by the veteran to have 
occurred during basic training in service.  Significantly, 
each examiner has indicated that the veteran's left knee 
disorder may be post-traumatic in nature.  Although the May 
1996 VA examiner opined that the veteran did not likely have 
a significant degenerative joint disease of the left knee 
within one year of his discharge from service, he also 
essentially opined that the veteran's current degenerative 
arthritis of the left knee could well be related to the type 
of twisting injury described by the veteran to have occurred 
in service.  Hence, despite the absence of objective evidence 
of a documented in-service injury, the occurrence of such an 
injury, as well as continuing symptoms, has essentially been 
established by lay evidence; the only two medical opinions as 
to the etiology of a left knee disorder have suggested a 
nexus between an in-service injury and the current left knee 
disorder; and, despite the less than definitive nature of 
either opinion, there is no medical opinion to the contrary.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Under the circumstances of 
this case, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
a right knee, and for a left knee disorder, is warranted.  



ORDER

Service connection for a personality disorder is denied.

Service connection for PTSD is denied.

In the absence of evidence of a well-grounded claim, service 
connection for an acquired disorder (other than PTSD), is 
denied.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.


REMAND

The Board notes that, in a January 1994 rating decision, the 
RO denied service connection for alcohol and polysubstance 
abuse.  In a statement dated and received in May 1994, the 
veteran expressed disagreement with this determination; 
however, the RO has not issued the veteran a Statement of the 
Case with respect to this claim.  Such action should be 
accomplished on remand. 

Furthermore, because no other acquired psychiatric disorder 
other than alcohol and polysubstance abuse has been 
diagnosed, and given the circumstances noted above, the Board 
finds that consideration of a claim for an acquired 
psychiatric disorder other than PTSD would be premature at 
this time.  Hence, the adjudication of the issue must be 
deferred pending the completion of the actions noted below.  
The Board regrets that a second remand of this matter is will 
further delay a decision on appeal.  However, such action is 
necessary to ensure that all due process requirements are 
met.  

Accordingly, this claim is hereby REMANDED for the following 
action:  

The RO should issue the veteran a 
Statement of the Case with respect to his 
claims of entitlement to service 
connection for alcohol and polysubstance 
abuse, to include notification of the 
need to timely file a substantive appeal 
to perfect his appeal on that issue. The 
appellant and his representative are 
reminded that Board review of any issue 
not currently in appellate status may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



           
     JACQUELINE E. MONROE
     Member, Board of Veterans' Appeals


  Now included in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 12,
1997) and in 
Part III, Paragraph 5.14(b) (Change 49, February 20, 1996).



